Citation Nr: 1709400	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for bilateral pes planus (flat feet). 

3.  Entitlement to service connection for a left shoulder disability. 

4.  Entitlement to service connection for a right shoulder disability. 

5.  Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected right knee disability.

6.  Entitlement to an initial rating in excess of 10 percent for a right knee disability prior to April 19, 2016. 

7.  Entitlement to an increased rating for a right knee disability as of April 19, 2016. 

8.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to November 1982. 

These issues come before the Board of Veterans' Appeals Board on appeal from rating decisions from October 2009, March 2010 and November 2011 by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back disability, bilateral flat feet, and a left knee disability, and entitlement to TDIU, are REMANDED to the Agency of Original Jurisdiction.
FINDINGS OF FACT

1.  The preponderance of evidence is against the finding that the Veteran has a current disability of the left or right shoulder.  

2.  Prior to April 19, 2016, the Veteran's right knee disability manifested with degenerative arthritis, and symptoms of limitation of motion of 60 degrees of flexion and 5 degrees of extension with no indication of instability or ankylosis.  

3.  In a January 2017 Informal Hearing Presentation (IHP) by the Veteran's representative, and prior to the promulgation of a decision in the appeal, the Veteran's representative notified the Board that the Veteran was satisfied with the current rating for a service-connected right knee disability, as of April 19, 2016, and no longer wanted to proceed with the appeal.

4.  In a January 2017 Informal Hearing Presentation (IHP) by the Veteran's representative, and prior to the promulgation of a decision in the appeal, the Veteran's representative notified the Board that the Veteran was satisfied with the current rating for service-connected PTSD, and no longer wanted to proceed with the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder condition have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for an initial rating in excess of 10 percent for a right knee disability, prior to April 19, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71 (a), Diagnostic Code 5260 (2016).

4.  The criteria for withdrawal of the claim for an increased rating for a right knee disability, as of April 19, 2016, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the claim for an increased rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in a September 2016 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence. VA has obtained an examination with respect to the claims being decided.  Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Shoulder Disability

The Veteran claims that he currently has a disability of both shoulders, as a result of a fall during active service.  The Board finds that, while there is evidence of some pain and limitation of motion in the shoulders, the evidence of record shows that the Veteran currently has no diagnosable disability of either shoulder.  Therefore, as the preponderance of evidence is against a finding that the Veteran has a current disability of the shoulders, or has had the claimed disability during or contemporary to the claims period, the claim for service connection must be denied. 

The threshold consideration for any service connection claim is the existence of a current disability.  In the absence of proof of a present disability, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the evidence of record shows no evidence of a diagnosis of any shoulder disability on either side.  An analysis of the service medical records, service personnel records, and post-service treatment records show no diagnosable disability of the shoulders, to include on VA examinations.  The Veteran has not submitted any competent evidence that diagnoses a disability of either shoulder.

At an August 2016 VA examination, the VA examiner noted a review of the claims file and medical history, and an in-person examination of the Veteran.  The examiner noted that while the Veteran had multiple orthopedic conditions that caused pain in both upper and lower extremities that the Veteran did not, in fact, have any clinically diagnosable condition of the shoulders.  For the Veteran's right shoulder, range of motion testing resulted in normal full motion with no pain, crepitus, or localized tenderness.  With regard to the left shoulder, the VA examiner noted severe limitation of motion.  However, there was no pain, crepitus, or tenderness were noted.  Repetitive motion testing found no additional loss of function bilaterally. 

Further examination found normal muscle strength, and no indication of ankylosis or rotator cuff conditions, bilaterally.  Bilateral testing for instability and clavicle, scapula, acromioclavicular joint, and sternoclavicular joint conditions were all negative, to include no condition or impairments of the humerus.  Finally, X-ray diagnostics found no degenerative or arthritic condition.  The VA examiner ultimately concluded that no clinical diagnosis of any shoulder disability was warranted.  

In providing a rationale for the conclusion of no diagnosable disability, the VA examiner explicitly noted that while the examination showed severely decreased range of motion for the left shoulder, those results were erroneous and due to the Veteran's exaggeration of the severity of left shoulder symptoms.  Specifically, the examiner noted that the Veteran showed painless full ranges of flexion and abduction on passive movements.  Additionally, the examiner called into question the Veteran's credibility with regard to reporting medical history and actual abilities in the shoulders.  The Veteran claimed shoulder paralysis as a result of neck surgery a few years prior.  However, the VA examiner noted that claim was inconsistent with the medical history of record.  The examiner comprehensively explained that the claimed shoulder paralysis was nowhere to be found on any treatment records after the neck surgery.  The examiner noted that upon review of the records, no corroboration evidence could be found to support an extended period of shoulder paralysis.  A similar search by the Board through the VA and private medical evidence of record also found no corroborating evidence regarding any diagnosis of shoulder paralysis.  Finally, the examiner noted that even if the Veteran did, in fact, have shoulder paralysis, such a long period of disability would result in muscle atrophy due to denervation and capsular adhesion, from disuse.  The August 2016 examination found no evidence of such atrophy.  Therefore, the examiner concluded that no diagnosis could be made for the claimed shoulder condition.

The Board notes that, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016); Bruce v. West, 11 Vet. App. 405 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges that the Veteran has claimed that he has a disability manifested by sometimes severe pain and limitation of motion of the shoulders.  However, the Board finds that the Veteran, as a lay person, is not competent to provide a diagnosis for such a complex disability dealing with orthopedic issues, much less determining the etiology of any such disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent evidence concerning the nature and etiology of the Veteran's shoulders has been provided by a medical professional who has examined him, and the underlying medical history of his condition, and found no clinically diagnosable disability of the shoulders.  The Board finds that medical evidence to be most probative in determining whether there is any current disability, and therefore the claim must be denied.

The Board acknowledges that a review of the medical evidence of record shows that the Veteran has continuously reported and complained about pain in the shoulders.  However, a thorough review of the records shows that while the Veteran's complaints of shoulder pain have been documented, in no instance in which shoulder pain was asserted by the Veteran, has there been a diagnosis provided for that complaint.  Therefore, although the Veteran has complained of pain throughout the claims period, there is no clinical evidence of a present disability, as found by the VA examination.  While the Board acknowledges the Veteran's claims of pain, the law holds that pain does not, by itself, without a diagnosed or identifiable underlying malady or condition, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the Board finds that the preponderance of the evidence is against a finding that there is a current disability of either shoulder.

In the absence of competent evidence of medical findings of a bilateral shoulder disability, the threshold requirement for substantiating the claim for service connection is not met.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the Board finds that the preponderance of the evidence is against a finding of any current diagnosis for disabilities of the left and right shoulders, and the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995).

Right Knee Disability

The Veteran contends that his right knee disability warrants a higher rating than the 10 percent rating assigned prior to April 19, 2016.  Specifically, the Veteran contends that he has constant pain and limited motion from the right knee disability.  The Board notes that the competent medical evidence of record to include VA and private treatment records and VA examinations show the Veteran's right knee disability is manifested by range of motion limited to 60 degrees of flexion and 5 degrees of extension, at worst, with some evidence of pain, especially after prolonged standing and walking.  The Board finds that disability does not warrant a higher rating based on limitation of motion, or any separate or higher rating under any other rating criteria.  Therefore, the claim for an increased rating must be denied. 

The Veteran's right knee disability is rated under Diagnostic Code 5260.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5260 pertains to limitation of flexion of the knee.  Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A maximum 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).  Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016). 

Under Diagnostic Code 5261, limitation of knee extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating. Limitation to 15 degrees warrants a 20 percent rating.  Limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of motion to 30 degrees warrants a 40 percent rating.  Limitation of motion to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Separate ratings may be assigned for limitation of flexion and for limitation of extension.  Separate ratings may also be assigned for limitation of motion, to include under Diagnostic Code 5003 or 5010, and for instability of the knee under Diagnostic Code 5257.  However, separate ratings must be based on a showing that the evidence warrants independent compensable ratings.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all those elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4. 10, 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  38 C.F.R. § 4.14 (2016).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran was provided VA examinations for the right knee disability in October 2009, February 2011, and January 2013.   During those examinations, the Veteran's right knee manifested, at worst, with range of motion limited to 60 degrees of flexion and 5 degrees of extension.   Examiners found no additional limitation due to flare-ups, pain, weakness, fatigability, or incoordination, to include upon repetitive motion.  

At an October 2009 VA examination, the Veteran was diagnosed with degenerative joint disease of the right knee, status-post arthroscopic surgery with limitation of range of motion.  The Veteran reported content pain, giving away, and occasional flare-ups.  He noted that he could not walk or stand for extended period of time without increased pain, and was forced to rest.  On examination, the examiner noted that the right knee had some tenderness, but had no signs of deformity or instability. Right knee flexion was limited to 60 degrees and extension was limited to 0 degrees, with objective evidence of pain.  Upon repetitive testing, the Veteran's flexion was decreased to 50 degrees.  Diagnostic tests found signs of osteoarthritis. Finally, the examiner noted that the Veteran had functional impairment due to the right knee disability that prevented him from working physical labor that required lifting or carrying heavy objects, or any prolonged standing or walking.  The Veteran was noted to need the use of a cane and knee brace for ambulation. 

At a February 2011 VA examination, the Veteran described his symptoms as constant pain and some numbness, with flare-ups, especially after exacerbation, such as prolonged walking or standing.  On examination, the right knee showed no deformity, tenderness, or instability, and a range of motion limited to 100 degrees of flexion and 0 degrees of extension, with no additional functional loss on repetitive testing.  The examiner noted functional loss due to pain.  X-rays showed mild degenerative changes, with no effusion or fractures.  The examiner diagnosed arthritis of the right knee.   

At a January 2013 VA examination, the right knee range of motion was limited to 100 degrees of flexion and normal extension, with no additional functional loss on repetitive testing, or further limitation of motion due to pain, weakened movement, excess fatigability, incoordination, disturbance of locomotion, and interference with weight-bearing.  On examination, muscle strength was noted to be normal, stability tests were negative, and there was no evidence of subluxation or dislocation.  The examiner noted that the Veteran exhibited poor effort and cooperation throughout the examination, and noted that a physical inspection of the Veteran's knee shoed good symmetry, with no effusions, smooth motions, and no crepitus, or clicking.  Therefore, the Veteran's alleged claims of limitation of motion were inconsistent with his actual condition.  The examiner diagnosed right knee status-post arthroscopic surgery with degenerative joint disease. 

The Board finds that the Veteran's right knee disability is manifested by no more than pain and range of motion from 5 degrees extension to 60 degrees flexion, with no evidence of additional loss in range of motion after repetition.  Even considering pain at the end points, which might limit flexion to 50 degrees, that would still not support the assignment of any higher rating unless limitation of flexion to 45 degrees or less is shown.  The Board finds that level of limitation of flexion is not shown.  Likewise, even applying Diagnostic Code 5261 for limitation of extension, the Veteran's right knee disability would not warrant a compensable rating, with extension limited to at worse 5 degrees.  The Board finds that a higher rating is not warranted unless objective limitation of range of motion is 15 degrees or higher, which the evidence of record does not show.  A compensable separate rating is not warranted for limitation of extension as that would require limitation of extension to 10 degrees.

The Board has considered the Veteran's lay statements and complaints, and the VA and private medical evidence of record.  With regard to the lay statements, the Board notes that while the Veteran is competent to speak to the lay observable symptoms such as pain, he is not competent to speak to the specific objective criteria of exact measurements for range of motion as it pertains to the applicable diagnostic code.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Evaluations of the Veteran's right knee disability have been provided by medical professionals of record and their results were considered in this decision.  The Board assigns more probative weight to those examination results because of the experience and training of the examiners.

The Board finds that the VA and private treatment records do not provide any additional evidence supporting a higher rating.  In fact, a review of the contemporaneous records shows that the Veteran's right knee condition to be consistent with those noted on the examinations.  Those records show the Veteran complaining of pain in the right knee with slight limitation of motion.  The vast majority of these medical records noted no objective testing for range of motion.  However, on occasion where range of motion testing was performed, such as in treatment records for May 2010, July 2010, and August 2011, the Veteran was only limited to 100 degrees of flexion and 5 degrees of extension.  Those medical records do show that the Veteran's right knee disability requires the use of a brace, or document recurrent instability or subluxation.  Therefore, those results do not warrant a higher or separate rating under any criteria for the knee.

Finally, the Board acknowledges that the Veteran has consistently complained of his right knee giving out during the applicable period.  Here, that claim has been noted by the VA examiners and treating medical professionals.  However, on examination instability testing has returned negative for any evidence of instability in the right knee.  Similarly, examination results have consistently found no indication of subluxation or dislocation of the right knee.  Again, as the Veteran is not considered to be competent with regard to medically diagnosing instability, the Board finds that the weight of the probative value falls on the competent medical evidence of record.  Even if the Veteran were competent to find recurrent instability or subluxation, the Board finds that the objective medical evidence is more persuasive because of the experience and training of the examiners.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for a right knee disability, as the evidence does not show the Veteran's right knee was limited to 45 degrees of flexion, or less, or 15 degrees of extension, or more, or 10 degrees of extension or more for the assignment of any separate rating.  The evidence also does not support any separate ratings as the limitation of flexion is not compensable and a rating based on limitation of motion cannot be combined with a rating based on arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

The Board finds that no separate rating is warranted for ankylosis or genu recurvatum because ranges of motion of the right knee are shown and genu recurvatum is not shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2016).

The Board finds that the Veteran's semilunar cartilage is not shown to be dislocated with frequent episodes of locking, pain, and effusion into the joint.  The pain has been considered in the rating assigned for limitation of motion.  The evidence does not show frequent locking or that the semilunar cartilage is currently dislocated.  In addition, the evidence does not show that the semilunar cartilage was removed. Therefore, not separate or higher rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2016).

Accordingly, the Board finds that the preponderance of evidence is against the claim for a higher rating, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the schedular ratings for the service-connected right knee disability addressed in this decision are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability ratings assigned. The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology for these specific disabilities and the criteria for higher alternative ratings have been discussed.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's right knee disability. The Veteran has reported pain, fatigue, limited range of motion, and flare-ups with regards to his service connected left knee disability.  Therefore, the Board finds nothing exceptional or unusual about the Veteran's specific disability because the rating criteria reasonably describe the disability level and symptomatology.  38 C.F.R. § 3.321 (b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

Withdrawal

The Veteran notified the Board through his appointed representative in a January 2017 communication that he no longer wanted to proceed with appeals for increased ratings for a right knee disability, as of April 19, 2016, and for PTSD.  In both cases, the representative noted the Veteran's satisfaction with the ratings assigned for both service-connected disabilities for the specific time period.  The Board finds that the testimony constitutes a withdrawal for those claims. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the claimant or the authorized representative.  38 C.F.R. § 20.204(c) (2016).

As a result of the Veteran's withdraw of those claims on appeal, no allegation of error of fact or law remains before the Board for consideration with regard to that claim.  Therefore, the Board finds that the Veteran has withdrawn the appeals for entitlement to increased ratings for a right knee disability, as of April 19, 2016, and PTSD.  The Board does not have jurisdiction to review those claims.  Therefore, those claims are dismissed.


ORDER

Entitlement to service connection for a left shoulder disability is denied. 

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to an initial rating in excess of 10 percent for a right knee disability, prior to April 19, 2016, is denied. 

The appeal for entitlement to an increased rating for a right knee disability, from April 19, 2016, is dismissed. 

The appeal for entitlement to an increased rating for PTSD is dismissed. 


REMAND

The Board finds that additional development is required for claims of entitlement to service connection for a back condition, bilateral flat feet, and a left knee disability, and entitlement to TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

With regard to the claims for service connection, to include bilateral flat feet and back and left knee disabilities, the Veteran was provided a VA examination in August 2016 to assess the nature and etiology of the claimed disabilities.  The Board finds that the August 2016 VA examination to be incomplete.  With regard to the opinion, the Board finds that the VA examiner did not provide adequate or complete rationales with regards to the opinions on the etiologies of the claimed disabilities.  Allen v. Brown, 7 Vet. App. 439 (1995).  All theories of entitlement were not addressed by the August 2016 VA examination, and the Board finds that examination to be incomplete and further development is required for the VA to fulfill the duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With specific regard to the Veteran's claims for back and left knee disabilities, as secondary to a service-connected right knee disability, the Board finds that the Veteran's rationale is incomplete.  In both opinions, the examiner noted no etiological relation to any incident of the Veteran's active service, and neither disability to have been caused or aggravated by a right knee disability.  However, upon providing the rationale, for both the back and the left knee, the examiner simply noted that arthritis in one joint does not cause disability in a second joint.  The Board finds that rationale is incomplete as it speaks only to causation and not aggravation, and does not address the Veteran's theory of altered gait due to the service-connected right knee disability resulting in arthritis in other joints.  Therefore, further opinion is required to address those issues. 

Furthermore, the Board notes that for the Veteran's left knee disability, the August 2016 examiner also did not address potentially contradictory past examination.  Specifically, in a September 2014 VA examination, the VA examiner explicitly noted that there was a possibility that the right knee disability could contribute to the left knee disability.  While the VA examiner ultimately noted that there was no secondary connection between the right and left knees, the rationale for that negative nexus was largely based on the fact that the Veteran's right knee condition was not sufficiently severe.  The examiner also concluded that the Veteran's left knee disability was not caused by the right knee, and did not address aggravation.  The Veteran's right knee has worsened so as to warrant a total knee replacement prior to the August 2016 examination, and constituting a higher disability rating for the Veteran's right knee.  Therefore, discussion of such potentially positive rationale must be similarly addressed prior to any adjudication on the merits. 

With regard to the claim for bilateral flat feet, the Board notes that the Veteran's August 2016 VA examination to be incomplete.  While the examiner noted that the Veteran's bilateral flat feet clearly and unmistakably existed prior to service, and were not aggravated by service, the examiner's rationale did not address any of the Veteran's lay assertions.  Specifically, the examiner essentially noted that the Veteran's active duty period was too short for any injury to occur.  However, the Veteran has asserted that during service, because of his boots and long marches and runs that his foot condition worsened to include developing blisters and callouses.  The Board finds that the examiner's rationale did not address any lay statements, of discussion of any potential in-service injuries, and a remand must be provided to acquire an adequate rationale to speak to all such evidence of record.  

Finally, with regard to the claim for TDIU, the Veteran has not been provided a survey to assess his ability to obtain and maintain gainful employment, which considers all service-connected disabilities.  The Board notes that in the August 2016 VA examination, the examiner noted an analysis of the Veteran's ability to work due to physical disability to include his service-connected right knee and skin condition, and determined that the Veteran's disabilities did not prevent him from conducting sedentary work.  However, the Board finds that a review of that opinion shows that analysis was only based on the Veteran's physical disabilities, and did not include the Veteran's service-connected PTSD which is rated 70 percent.  Therefore, the Board finds that an examination is necessary to assess whether a combination of service-connected disabilities prevents the Veteran from acquiring or maintaining gainful employment.  
Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record. 

3.  Then, schedule the Veteran for a VA examination with a medical doctor examiner, to assess the nature and etiology of the Veteran's back disability, bilateral flat feet, and left knee disability, to include a current diagnosis.  The examiner must review the claims file and should note that review in the report.  Any examinations or tests that the examiner deems necessary should be provided.  A complete rationale for any opinion expressed should be included in the report.  The examiner should explicitly address any lay contentions of applicable symptoms by the Veteran, during and after service, and any opinions provided must be reconciled with opinions from pervious examinations of record.  The examiner should provide the following opinions: 

(a) Is it as likely as not (50 percent or great probability) that any low back disability is related to the Veteran's active service? The examiner must explicitly speak to the Veteran's lay contention of back pain during service and the in service fall injury.   

(b) Is it as likely as not (50 percent or great probability) that any low back disability is caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected right knee disability?  The examiner must explicitly speak to both causation and aggravation in providing a rationale. 

(c) Is it as likely as not (50 percent or great probability) that any left knee disability is related to active service?  The examiner must explicitly speak to the alleged trauma and injury in service. 

(d) Is it as likely as not (50 percent or great probability) that any left knee disability is caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connect right knee disability?  The examiner must explicitly speak to both causation and aggravation in providing a rationale.  Additionally, the examiner must reconcile any opinion regarding aggravation with all other medical opinions of record, to specifically include the September 2014 VA examiner's opinion that suggested that a right knee disability could cause a left knee disability if it was worse. 

(e) Is it as likely as not (50 percent or great probability) that a bilateral flat feet disability was caused or aggravated (permanently increased in severity beyond a natural progress of the disorder) by active service? If it is determined that the Veteran's flat feet condition clearly and unmistakably preexisted service, the examiner must explicitly make a finding that it was clear and unmistakable that the condition preexisted the Veteran's active service, and that the condition was clearly and unmistakably not aggravated by service.  The examiner must explicitly speak to the Veteran's lay contention of any in-service injury of the foot condition.   

(f) The examiner should provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of age or nonservice-connected disabilities.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to work solely due to service-connected disabilities, with consideration of education and occupational experience, and without consideration of age or nonservice-connected disabilities.  If the Veteran would be capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


